DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1, 8, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0098793 (“Isomura”).	4
B. Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,566,807 (“Fujita”).	5
C. Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0070185 (“Im”).	7
IV. Claim Rejections - 35 USC § 103	9
A. Claims 3-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Im.	9
B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Im in view of US 2012/0001156 (“Cho”).	13
V. Pertinent Prior Art	14
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 13, which depends from claim 1, recites the limitation “the first doping material” and “the first 3matrix material”.  There is insufficient antecedent basis for each of these limitations in the claim.  It the noted that the two features cited above are not introduced until dependent claim 3, which depends from claim 1.  

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 8, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0098793 (“Isomura”).
With regard to claim 1, Isomura discloses, generally in Figs. 18, 19, 24, and 27,
1. An organic electroluminescent device, comprising 
[1] a first electrode layer 4 [¶ 172],
[2] a 2first carrier functional layer 8 [hole injection layer; ¶¶ 78, 85], 
[3] a light-emitting layer 6(6R, 6GB) [¶¶ 77, 83, 199, 215] and 
[4] a second electrode layer 5 [¶ 172] stacked in 3sequence, 
[5] wherein a P-doped layer 7a [¶ 171] is arranged between the first carrier functional layer 8 and the 4light-emitting layer 6(6R, 6GB).  
18. The organic electroluminescent device according to Claim 1, wherein the 2first carrier functional layer 8 is an electron blocking layer or a hole transport layer or a hole 3injection layer [¶¶ 78, 85].  
19. The organic electroluminescent device according to Claim 1, wherein 
a 2second carrier functional layer 10 [electron injection layer; ¶¶ 78, 87] is disposed between the light-emitting layer 6(6R, 6GB) and the second 3electrode layer 5, and 
an N-doped layer 9b [¶¶ 79, 86, 88, 170] is arranged between the second carrier functional layer 10 and the light emitting layer 6(6R, 6GB).  
112. The organic electroluminescent device according to Claim 9, wherein the 2second carrier functional layer 10 is a hole blocking layer or an electron transport layer or an 3electron injection layer [¶¶ 78, 87].  
113. The organic electroluminescent device according to Claim 1, wherein the 2P-doped layer 7a is formed by evaporation-coating the first doping material [e.g. Mo, W, V] together with the first 3matrix material [α-NPD], or by premixing the first doping material with the first matrix material and then 4performing an inkjet printing process [¶¶ 142-144, 149: co-deposition].  
7a is formed fails to have patentable weight for failing to imply a structure.  Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that applicant has the burden of proof in such cases, as the above case law make clear.

B. Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,566,807 (“Fujita”).
With regard to claim 1, Isomura discloses, generally in Fig. 12, col. 13, lines 17-36,
1. An organic electroluminescent device, comprising 
[1] a first electrode layer 2 [col. 7, lines 16-24],
[2] a 2first carrier functional layer 3 [col. 8, lines 64-67], 
[3] a light-emitting layer 52(5) [col. 8, lines 21-38] and 
[4] a second electrode layer 8 [col. 8, lines 39-46] stacked in 3sequence, 
[5] wherein a P-doped layer 31 [col. 7, lines 25-62] is arranged between the first carrier functional layer 3 and the 4light-emitting layer 52(5).  
With regard to feature [5] of claim 1, the P-doped layer 31 is made of a hole transport material 13 that can be a matrix material (col. 7, lines 32-46) doped with an acceptor 23 at a 23 can be TCNQ and F4-TCNQ (col. 7, lines 57-59), which the Instant Application indicates are P-type dopants (Instant Specification: ¶ 53).
With regard to claims 3-4, Fujita further discloses,
13. The organic electroluminescent device according to Claim 1, wherein 
the 2P-doped layer 31 comprises a first matrix material 13 and a first doping material 23 [col. 7, lines 25-62; supra], and 
the first matrix 3material 13 is identical to a material 13 of the first carrier functional layer 3 [col. 8, lines 64-67; col. 9, lines 4-7].  
14. The organic electroluminescent device according to Claim 3, wherein the 2first doping material 23 is a P-dopant [supra].  
With regard to claims 5-6, Fujita further discloses,
15. The organic electroluminescent device according to Claim 4, wherein the 2P-dopant 23 in the P-doped layer 31 has a doping concentration of 0.1 wt% to 10 wt%.  
16. The organic electroluminescent device according to Claim 4, wherein the 2P-dopant 23 in the P-doped layer 31 has a doping concentration of 1 wt% to 5 wt%.  
See discussion under feature [5] of claim 1.
With regard to claim 8, Fujita further discloses,
18. The organic electroluminescent device according to Claim 1, wherein the 2first carrier functional layer 3 is an electron blocking layer or a hole transport layer or a hole 3injection layer [col. 8, lines 64-67; col. 13, lines 20-22].  
With regard to claim 9, Fujita further discloses,
19. The organic electroluminescent device according to Claim 1, wherein 
a 2second carrier functional layer 7 [col. 9, lines 30-44] is disposed between the light-emitting layer 52(5) and the second 3electrode layer 8, and 
an N-doped layer 71 is arranged between the second carrier functional layer 7 and the light emitting layer 52(5).  
71 may be made from an “electron transporting material 17” and doped with “donor 27” (col. 10, lines 53-57).  In general, a “donor” is understood to be an N-type material.  In addition, Fujita states that the donor 27 can be an alkali metal, inter alia, (col. 10, line 65 to col. 11, line 16), of which lithium (Li) and cesium (Cs) are members.  The Instant Application indicates that Li and Cs are N-type materials (Instant Specification: ¶ 61).
With regard to claims 10-12, Fujita further discloses,
1810. The organic electroluminescent device according to Claim 9, wherein 
the N-doped layer 71 comprises a second matrix material 17 and a second doping material 27 [col. 10, lines 53-57], 
the second 3matrix material 17 is identical to a material 17 of the second carrier functional layer 7 [col. 9, lines 30-34; col. 10, lines 53-64].  
111. The organic electroluminescent device according to Claim 10, wherein the 2second doping material 27 is an N-dopant [supra].  
112. The organic electroluminescent device according to Claim 9, wherein the 2second carrier functional layer 7 is a hole blocking layer or an electron transport layer or an 3electron injection layer [col. 13, lines 25-28].  
With regard to claim 13, Fujita further discloses,
113. The organic electroluminescent device according to Claim 1, wherein the 2P-doped layer 31 is formed by evaporation-coating the first doping material 23 together with the first 3matrix material 13, or by premixing the first doping material with the first matrix material and then 4performing an inkjet printing process [col. 7, lines 63-67].  
As explained above, the process by which the P-doped layer 31 is formed fails to have patentable weight for failing to imply a structure. 

C. Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0070185 (“Im”).
With regard to claim 1, Im discloses,
1. An organic electroluminescent device, comprising 
200 [¶ 40],
[2] a 2first carrier functional layer 420 or 440 [¶¶ 45-46], 
[3] a light-emitting layer 500 [¶¶ 47-48] and 
[4] a second electrode layer 600 [¶ 40] stacked in 3sequence, 
[5] wherein a P-doped layer 700 [¶¶ 54-60] is arranged between the first carrier functional layer 420 or 440 and the 4light-emitting layer 500 [¶ 55].  
With regard to claim 13, Im further discloses,
113. The organic electroluminescent device according to Claim 1, wherein the 2P-doped layer is formed by evaporation-coating the first doping material together with the first 3matrix material, or by premixing the first doping material with the first matrix material and then 4performing an inkjet printing process.  
As explained above, the process by which the P-doped layer 700 is formed fails to have patentable weight for failing to imply a structure. 
With regard to claim 14, Im further discloses, 
114. An organic electroluminescent apparatus, comprising 
[1a] a plurality of pixel 2units arranged in an array [¶¶ 7-10, 54; Figs. 3-4], wherein 
[1b] each of the pixel units comprises a red light sub-pixel unit, a 3green light sub-pixel unit and a blue light sub-pixel unit [¶¶ 10, 37, 38, 48], and 
[1c] each of the sub-pixel units 4comprises a first electrode layer 200, a light-emitting layer 500 and a second electrode layer 600 stacked in 5sequence, and 
[1d] the light-emitting layers 500 in the red light sub-pixel unit, the green light sub-pixel 6unit and the blue light sub-pixel unit are respectively a red light emitting layer, a green light 7emitting layer and a blue light emitting layer [¶ 48];  
8wherein 
[2a] [2a] the blue light sub-pixel unit [rightmost pixel in each of Figs. 3-4; ¶ 64] comprises 
[2b] a first electrode layer 200, a first 9carrier functional layer 700, a blue light emitting layer 500, and a second electrode layer 600 stacked in 10sequence, and 
[2c] a P-doped layer 700 is arranged between the first carrier functional layer 420 or 440 and the blue 11light emitting layer 500 of the blue light sub-pixel unit [¶¶ 62, 64; Figs. 3-4].  
IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 3-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Im.
Claim 3 reads,
13. The organic electroluminescent device according to Claim 1, wherein 
[1] the 2P-doped layer comprises a first matrix material and a first doping material, and 
[2] the first matrix 3material is identical to a material of the first carrier functional layer.  
The prior art of Im, as explained above, discloses each of the features of claim 1. 
With regard to claim 3, Im further discloses,
13. The organic electroluminescent device according to Claim 1, wherein 
[1] the 2P-doped layer 700 comprises a first matrix material [e.g. LG101; ¶ 61] and a first doping material [e.g. F4-TCNQ] [¶¶ 58-61], and 
With regard to feature [2] of claim 3, Im does not disclose
[2]the first matrix 3material is identical to a material of the first carrier functional layer.  
However, with regard to the first matrix material, Im states that the ,
[0058] In another example of the p-doping layer 700, the p-doping material may be doped on a resonance auxiliary layer.  For example, the resonance auxiliary layer is formed as a matrix, and the p-doping layer 700 may have a configuration in which the p-doping material is doped in the matrix.  Here, the resonance auxiliary layer is a layer added for improving light extraction efficiency.  The resonance auxiliary layer as the matrix may use an auxiliary layer material which is generally used in the art.
resonance auxiliary layer as the matrix may be formed of a material having excellent hole injection characteristics, for example, an indolo fluorine-based arylamine compound, LG101(TM), or the like.
(Im: ¶¶ 58 and 61; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the hole injection layer 420 from the same matrix material as used in the P-doped layer 700 because (1) the matrix material has “excellent hole injection characteristics” (id.) and (2) using the same matrix material for each of the hole injection layer 420 and the P-doped layer 700 would simplify production by reducing the number of different materials used to make the display.  Effectively, the selection of the same matrix material for each of the hole injection layer 420 and the P-doped layer 700 amounts to obvious material choice.  (See MPEP 2144.07.)
This is all of the features of claim 3.
With regard to claims 4 and 5, Im further discloses,
14. The organic electroluminescent device according to Claim 3, wherein the 2first doping material is a P-dopant [¶ 59].  
15. The organic electroluminescent device according to Claim 4, wherein the 2P-dopant in the P-doped layer 700 has a doping concentration of 0.1 wt% to 10 wt% [¶ 60: “more preferably about 0.1 wt % to about 10 wt %”].  
Claims 6 and 7 read,
16. The organic electroluminescent device according to Claim 4, wherein the 2P-dopant in the P-doped layer 700 has a doping concentration of 1 wt% to 5 wt% [¶ 60].  
17. The organic electroluminescent device according to Claim 1, wherein the 2P-doped layer 700 has a thickness of 0.5 nm to 10 nm [¶ 54].
Im does not limit the doping concentration range to 1 wt% to 5 wt%, but the overlap with the preferred range of 0.1 wt% to 10 wt% is evidence of obviousness.  In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)
Im discloses that the thickness of the P-doped layer 700 can be from 10 Å to 200 Å (¶ 54), i.e. 1 nm to 20 nm, which overlaps the claimed range of 0.5 nm to 10 nm, thereby establishing a prima facie case of obviousness.  See Wertheim, supra.
In addition, claims 6 and 7 are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art ranges.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Claim 15 reads,
115. The organic electroluminescent apparatus according to Claim 14, wherein 
2a turn-on voltage difference between the blue light sub-pixel unit and the red light sub-pixel unit 3is not more than 0.2 V, and 
a turn-on voltage difference between the blue light sub-pixel unit and the green light sub-pixel unit is not more than 0.2 V.
Claim 15 fails to recite a structure that results in the turn-on voltages of the blue sub-pixel relative to each of the red and green sub-pixels being 0.2 V and, consequently, fails to is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  (See MPEP 2114(II).)
The Instant Specification indicates that the device structure responsible for the “not more than 0.2 V” difference in the turn-on voltages is the inclusion of the P-doped layer between the claim “first carrier functional layer” and the “blue light emitting layer”.  As explained in the rejection of claim 14, above, Im teaches this feature, i.e. the P-doped layer 700 positioned between the claimed “first carrier functional layer”, i.e. Im’s HIL 420 or HTL 440, and the blue light emitting layer (Fig. 3) or both the red and blue light emitting layers (Fig. 4).  In addition --like the Instant Application-- Im explains the point of the P-doped layer 700 is to control the “relative” turn-on voltages (i.e. the driving voltages) for the respective color sub-pixels:
[0064] As another example, in FIG. 3, the p-doping layer 700 is formed in the blue pixel to control driving voltage, and in FIG. 4, the p-doping layer 700 is formed in the red pixel and the blue pixel to control relative driving voltage.
(Im: ¶ 64; emphasis added)
Given that Im (1) uses the same structure, i.e. the P-doped layer positioned as claimed, as in the Instant Application responsible for controlling the “relative” turn-on voltages of the blue sub-pixel relative to the red and green sub-pixels and (2) recognizes that said P-doped layer serves the same function as recognized in the Instant Application, i.e. controlling the turn-on voltages, it is held, absent evidence to the contrary, that the organic electroluminescent apparatus 

B. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Im in view of US 2012/0001156 (“Cho”).
Claim 2 reads,
12. The organic electroluminescent device according to Claim 1, wherein 
[1] the 2light-emitting layer is a blue light emitting layer, and 
[2a] the first carrier functional layer is 
[2b] disposed 3close to the blue light emitting layer and 
[2c] doped with a material in the blue light emitting layer.  
The prior art of Im, as explained above, discloses each of the features of claim 1. 
With regard to claim 2, Im further discloses,
12. The organic electroluminescent device according to Claim 1, wherein 
[1] the 2light-emitting layer 500 is a blue light emitting layer [Im: ¶ 64; Figs. 3, 4], and 
[2a] the first carrier functional layer 420 or 440 is 
[2b] disposed 3close to the blue light emitting layer [Im: ¶ 55] and 
[2c] … [not taught].
Im does not disclose that the first carrier functional layer, either HIL 420 or HTL 440, includes the same dopant as that of the light emitting layer 500, as required by feature [2c].
Cho, like Im, teaches an OLED display.
Cho teaches that each of the light emitting layer and the HTL can have the same dopant:
[0083] The light emitting layer may further contain a dopant which can emit light by the combination of electrons and holes like the hole transport the type and content of the dopant of the light emitting layer may be substantially the same as those of the hole transport layer …
(Cho: ¶ 83; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the same dopant in each of the blue light emitting layer 500 and the HTL 440 of Im, as a matter of obvious material choice, as taught in Cho.  (See MPEP 2144.07.)
This is all of the features of claim 2.

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0051849 (“Zhou”) is cited for teaches an OLED (Fig. 3F) including multi-layered HTL 310/320/330 which are doped with P-type dopants (Zhou: ¶¶ 11, 45-46) and a multi-layered ETL 510/520/530, which are doped with an N-type dopant (Zhou: ¶¶ 48-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814